Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         13-JUL-2022
                                                         02:37 PM
                                                         Dkt. 3 OGAC




                          SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAII


                       IN THE INTEREST OF DM


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (CAAP-XX-XXXXXXX; FC-J NO. 0101376)

         ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

           Petitioner/Minor-Appellant’s Application for Writ of

 Certiorari, filed on May 31, 2022, is hereby accepted and will

 be scheduled for oral argument.   The parties will be notified by

 the appellate clerk regarding scheduling.

           DATED: Honolulu, Hawaiʻi, July 13, 2022.

                                    /s/ Mark E. Recktenwald

                                    /s/ Paula A. Nakayama

                                    /s/ Sabrina S. McKenna

                                    /s/ Michael D. Wilson

                                    /s/ Todd W. Eddins